     Case 1:19-cv-01341-NONE-SKO Document 36 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEMETRIO CABRERA,                               Case No. 1:19-cv-01341-NONE-SKO (PC)

12                        Plaintiff,                  ORDER DISCHARGING WRIT OF
                                                      HABEAS CORPUS AD TESTIFICANDUM
13             v.                                     AS TO INMATE DEMETRIO CABRERA,
                                                      CDCR NO. T63372
14    G. COLLINS, et al.,
                                                      (Doc. 33)
15                        Defendants.

16

17            On January 28, 2021, the Court issued a writ of habeas corpus ad testificandum
18   commanding the warden of California Correctional Institution to produce inmate Demetrio
19   Cabrera, CDCR # T-63372, before Magistrate Judge Sheila K. Oberto for a video settlement
20   conference on February 23, 2021, at 1:00 pm. (Doc. 33.)
21            On February 16, 2021, the Court vacated the settlement conference. (Doc. 35.) Thus, Mr.
22   Cabrera is no longer required to appear before the Court on February 23, 2021. Accordingly, the
23   Court DISCHARGES the writ of habeas corpus ad testificandum as to this inmate.
24

25   IT IS SO ORDERED.

26   Dated:     February 17, 2021                                 /s/   Sheila K. Oberto          .
27                                                     UNITED STATES MAGISTRATE JUDGE

28
